Case 4:18-cv-04360 Document 26 Filed on 03/11/19 in TXSD Page 1 of 1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes

CASE MANAGER Glenda Hassan

LAW CLERK O Gibbs OW LeBouef O

Date SAy Aro /9

TIME 10 205 a.m. /o:1

 

Mm.

 

 

 

 

 

 

 

 

 

CIVIL ACTION H | 3 R60
Charles ted |

STYLE versus

Stik Ker iff [exes ots [
DOCKET ENTRY

A Conference: UO) Hearing; day (Bench UO Jury Trial (Rpt: A ji Exot )
Leone Bid f for EAP tf. # ODeft. #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

for OPtf.# QO) Dett. #
Vanessa had bana, La thoy Ce for OOPtf.# bert, #
for OPtf.# UO Deft. #
O All motions not expressly decided are denied without prejudice.
O Evidence taken [exhibits or testimony].
O Argument heard on: U1 all pending motions; C1 these topics:

 

 

Motions taken under advisement:

 

Order to be entered.

Internal review set:

oe

Rulings orally rendered on:

 

 
